
	

113 HR 4358 IH: To authorize the Secretary of the Army, acting through the Chief of Engineers, to convey a parcel of land in St. Charles County, Missouri, and for other purposes.
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4358
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2014
			Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To authorize the Secretary of the Army, acting through the Chief of Engineers, to convey a parcel
			 of land in St. Charles County, Missouri, and for other purposes.
	
	
		1.St. Charles County, Missouri, land exchange
			(a)Land exchangeOn conveyance by Ameren Corporation to the United States of all right, title, and interest in and
			 to the non-Federal land, the Secretary of the Army, acting through the
			 Chief of Engineers, shall convey to Ameren Corporation all right, title,
			 and interest of the United States in and to the Federal land.
			(b)DefinitionsIn this section, the following definitions apply:
				(1)Federal landThe term Federal land means approximately 84 acres of land, as identified by the Secretary, that is a portion of the
			 approximately 227 acres of land leased from the Corps of Engineers by
			 Ameren Corporation for the Portage Des Sioux Power Plant in St. Charles
			 County, Missouri (Lease No. DA–23–065–CIVENG–64–651, Pool 26).
				(2)Non-Federal landThe term non-Federal land means the approximately 68 acres of land owned by Ameren Corporation in Jersey County, Illinois,
			 contained within the north half of section 23, township 6 north, range 11
			 west of the third principal meridian.
				(c)Specific conditions
				(1)Deeds
					(A)Deed to non-Federal landThe Secretary may only accept conveyance of the non-Federal land by warranty deed, as determined
			 acceptable by the Secretary.
					(B)Deed to Federal landThe Secretary shall convey the Federal land to Ameren Corporation by quitclaim deed.
					(2)Cash paymentIf the appraised fair market value of the Federal land, as determined by the Secretary, exceeds the
			 appraised fair market value of the non-Federal land, as determined by the
			 Secretary, Ameren Corporation shall make a cash payment to the United
			 States reflecting the difference in the appraised fair market values.
				
